ORDER
Following the filing of a petition for discipline against respondent by the Lawyers Board on Professional Responsibility, the Board, through its Director, and respondent, represented by counsel, entered into a stipulation. In the stipulation respondent admits he was convicted upon a guilty plea of submitting a motor vehicle purchaser’s certificate which falsely stated the purchase price of a vehicle as $3,500 instead of $13,500. Upon conviction he was fined. The conviction under Rule 19(a), Rules of Lawyers Professional Responsibility, is conclusive evidence that he committed the conduct for which he was convicted.
In 1978 in connection with the purchase of a Lincoln automobile, respondent signed a title application which stated a trade-in allowance when, in fact, there was no trade-in. He did so at his brother’s request and failed to exercise due care in ascertaining the true facts of the matter, but denies he intentionally sought to evade the payment of the proper tax.
Respondent caused an allegedly forged signature to be notarized by relying upon another’s representation that the signature was genuine without knowledge of the signature’s authenticity by either himself or the notary who he requested to notarize the signature.
Pursuant to the stipulation, the parties have joined in recommending discipline. The court, having examined the petition, answer, stipulation and the documents appended to each,
NOW ORDERS:
(1) Respondent is hereby publicly reprimanded pursuant to Rule 15, Rules of Lawyers Professional Responsibility.
(2) Respondent shall forthwith pay any additional excise tax that may be due related to Count II of the Director’s petition.